DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the snap-fit connector (claims 6, 11, 17) and the releasable connection (claims 10, 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 14 are objected to because of the following informalities:  in claims 3 and 14, the limitation reciting that the “rotor is unencompassed by the rotor” should be corrected to the “rotor is unencompassed by the stator” for proper comprehension of the claims.  For examination purposes, this limitation would be considered to recite the “rotor is unencompassed by the stator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Filippis et al. (US Patent No.: 7977831).
For claim 1, De Filippis et al. disclose the claimed invention comprising: a stator (reference numeral 3) having a plurality of coils (reference numeral 3.2, see figures 1, 2); and a rotor (reference numerals 2, 5) comprising a hollow cylinder (reference numeral 5, see figure 1), wherein an impeller (see figure 5, reference numeral 5) has a plurality of blades (reference numeral 5.1, figures 1, 5), the impeller being coupled to the hollow cylinder (see figure 1) such that a rotation of the hollow cylinder causes a rotation of the impeller (see figure 1), wherein the hollow cylinder has a plurality of magnets (reference numeral 2.4, see figure 2), and wherein the stator (reference numeral 3) partially encompasses the rotor (reference numeral 2, see figures 1, 2).  
For claim 2, De Filippis et al. disclose the stator including a second hollow cylinder (reference numeral 4.2, figure 1), the second hollow cylinder being an open hollow cylinder (open end of cylinder 4.2, see figure 1).  
For claim 3, De Filippis et al. disclose at least a portion of the rotor (reference numeral 5) being unencompassed by the stator (reference numeral 3, see figure 1).  
For claim 4, De Filippis et al. disclose the impeller being rotatably mounted on a shaft (reference numeral 2.1, see figure 1), wherein the shaft is connected to a mount (reference numeral 4.2) via a suspension (i.e. bearings 2.5, see figures 1, 2), and wherein the mount (reference numeral 4.2) is concave and partially encompasses the rotor (reference numeral 2, see figure 1).  
For claim 5, De Filippis et al. disclose the mount having a web structure (reference numerals 2, 4.3, see figure 3).  
For claim 8, De Filippis et al. disclose the stator (reference numeral 3) having a magnetic flux guide (reference numeral 4.2, see figure 2) on an outer sheath (figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Filippis et al. as applied to claim 4 above, and further in view of Borcherding (US Patent No.: 4883408).
For claim 6, De Filippis et al. disclose the claimed invention except for the mount having at least one snap-fit connector for releasably attaching the mount to the control device.  Having a snap-fit connector is a known skill as exhibited by Borcherding (reference numerals 13, 20, see figure 2, and column 2, lines 63-66), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the snap-fit connector as disclosed by Borcherding for the mount of De Filippis et al. for predictably providing desirable configuration for facilitating structural maintenance of the device.  
For claim 7, De Filippis et al. disclose the claimed invention except for the rotor being removable radially with the mount.  Being removable radially would merely involve having a snap-fit connector as disclosed by Borcherding (reference numerals 13, 20, see figure 2, and column 2, lines 63-66) which when applied to the rotor would disclose the rotor being removable radially with the mount.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the snap-fit as disclosed by Borcherding for the rotor of De Filippis et al. for predictably providing desirable configuration for facilitating structural maintenance of the device.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Filippis et al. as applied to claim 1 above, and further in view of Horst et al. (US Patent No.: 6717314).
For claim 9, De Filippis et al. disclose the claimed invention except for the rotor consisting of 14 permanent magnets, and wherein the stator consists of 12 coils.  Horst et al. disclose the rotor (reference numeral 103) having 14 permanent magnet poles (see figure 10C) and the stator (reference numeral 105) having 12 poles (see figure 10C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 14 poles for the rotor and 12 poles for the stator as disclosed by Horst et al. for the rotor and stator of De Filippis et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 10-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Filippis et al. (US Patent No.: 7977831) in view of Bartsch et al. (US Patent No.: 7607197).
For claim 10, De Filippis et al. disclose the claimed invention comprising: a ventilator (see the Abstract) comprising a stator (reference numeral 3) having a plurality of coils (reference numeral 3.2, see figures 1, 2) and a rotor (reference numerals 2, 5) comprising a hollow cylinder (reference numeral 5, see figure 1), wherein an impeller (see figure 5, reference numeral 5) has a plurality of blades (reference numeral 5.1, figures 1, 5), the impeller being coupled to the hollow cylinder (see figure 1) such that a rotation of the hollow cylinder causes a rotation of the impeller (see figure 1), wherein the hollow cylinder has a plurality of magnets (reference numeral 2.4, see figure 2), and wherein the stator (reference numeral 3) partially encompasses the rotor (reference numeral 2, see figures 1, 2).  De Filippis et al. also disclose a mount (reference numeral 4.2) for the rotor (see figure 1), but do not specifically disclose the rotor and the mount being laterally received by a housing for the control device, and wherein the rotor and the mount are coupled to the housing via a releasable connection.  
Coupling the rotor and mount to a housing via a releasable connection would merely involve having a releasable connector for the housing which is a known skill as exhibited by Bartsch et al. (see column 4, lines 28-31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the releasable connector for the housing as disclosed by Bartsch et al. for the rotor and mount of De Filippis et al. for predictably providing desirable configuration for facilitating structural maintenance for the device.  
For claim 11, De Filippis et al. in view of Bartsch et al. disclose the claimed invention except for the releasable connection being characterized by at least one snap-fit connector.  Bartsch et al. further disclose the releasable connection being a snap-fit connector (see column 4, lines 28-31), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the snap-fit connector as disclosed by Bartsch et al. for the connection of De Filippis et al. in view of Bartsch et al. for predictably providing desirable configuration for facilitating structural maintenance for the device.  
For claim 12, De Filippis et al. can be considered to disclose the sealed stator and housing (reference numerals 3, 4) against the rotor (reference numeral 5, see figure 1), i.e. the stator and the housing for the control device are collectively sealed against the rotor.  
For claim 13, De Filippis et al. disclose the stator including a second hollow cylinder (reference numeral 4.2, figure 1), the second hollow cylinder being an open hollow cylinder (open end of cylinder 4.2, see figure 1).  
For claim 14, De Filippis et al. disclose at least a portion of the rotor (reference numeral 5) being unencompassed by the stator (reference numeral 3, see figure 1).  
For claim 15, De Filippis et al. disclose the impeller being rotatably mounted on a shaft (reference numeral 2.1, see figure 1), wherein the shaft is connected to a mount (reference numeral 4.2) via a suspension (i.e. bearings 2.5, see figures 1, 2), and wherein the mount (reference numeral 4.2) is concave and partially encompasses the rotor (reference numeral 2, see figure 1).  
For claim 16, De Filippis et al. disclose the mount having a web structure (reference numerals 2, 4.3, see figure 3).  
For claim 18, De Filippis et al. disclose the stator (reference numeral 3) having a magnetic flux guide (reference numeral 4.2, see figure 2) on an outer sheath (figure 2).  

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Filippis et al. in view of Bartsch et al. as applied to claim 10 above, and further in view of Borcherding (US Patent No.: 4883408).
For claim 17, De Filippis et al. in view of Bartsch et al. disclose the claimed invention except for the mount having at least one snap-fit connector.  Having a snap-fit connector is a known skill as exhibited by Borcherding (reference numerals 13, 20, see figure 2, and column 2, lines 63-66), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the snap-fit connector as disclosed by Borcherding for the mount of De Filippis et al. in view of Bartsch et al. for predictably providing desirable configuration for facilitating structural maintenance of the device.  
For claim 19, De Filippis et al. in view of Bartsch et al. disclose the claimed invention except for the rotor being removable radially with the mount.  Being removable radially would merely involve having a snap-fit connector as disclosed by Borcherding (reference numerals 13, 20, see figure 2, and column 2, lines 63-66) which when applied to the rotor would disclose the rotor being removable radially with the mount.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the snap-fit as disclosed by Borcherding for the rotor of De Filippis et al. in view of Bartsch et al. for predictably providing desirable configuration for facilitating structural maintenance of the device.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Filippis et al. in view of Bartsch et al. as applied to claim 10 above, and further in view of Horst et al. (US Patent No.: 6717314).
For claim 20, De Filippis et al. in view of Bartsch et al. disclose the claimed invention except for the rotor consisting of 14 permanent magnets, and wherein the stator consists of 12 coils.  Horst et al. disclose the rotor (reference numeral 103) having 14 permanent magnet poles (see figure 10C) and the stator (reference numeral 105) having 12 poles (see figure 10C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 14 poles for the rotor and 12 poles for the stator as disclosed by Horst et al. for the rotor and stator of De Filippis et al. in view of Bartsch et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling devices: US 10113761 B2 (Munn; Derek Lawrence Alan et al.), US 7044202 B2 (Lopatinsky; Edward L. et al.), US 6690145 B2 (Stevens; Julius J. et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834